DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The prior rejection of claim 9 has been overcome by the response filed 10 January 2022, wherein Applicant amended the claim to clarify the scope.  Specifically, claim 9 is drawn to the system of claim 1 in combination with a seed-planting implement.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (US Patent Application Publication No. 2002/0106108 A1).

regarding claim 1,
a furrow-forming tool (the plow tool used “when plowing a field” per para. 0003) configured to form a furrow in soil present within a field across which the seed-planting implement is being moved;
a sensor (14, 16; para. 0053) configured to capture data indicative of a topographical profile of the soil within the field; and
a controller (1808) communicatively coupled to the sensor, the controller configured to:
identify a seedbed ridge (“row location” per paras. 0003, 0011, and 0012; and para. 0083) within the field based on the data received from the sensor;
determine a position of the furrow-forming tool relative to the identified seedbed ridge (paras. 0037, 0046); and
initiate a control action to adjust the position of the furrow-forming tool when it is determined that the relative position between the furrow-forming tool and the identified seedbed ridge is offset from a predetermined positional relationship defined for the furrow-forming tool (para. 0092, 0093);
regarding claim 2,
	wherein the predetermined positional relationship is associated with a lateral distance defined between the furrow-forming tool and the identified seedbed ridge in a lateral direction extending perpendicular to a direction of travel of the seed-planting implement across the field (para. 0093);
regarding claim 3,

regarding claim 4,
	  wherein the control action comprises controlling the operation of a work vehicle (per “agricultural vehicle” throughout) to which the seed-planting implement is coupled to adjust the orientation of the seed-planting implement;
regarding claim 5,
wherein the control action comprises controlling the operation of the seed-planting implement to adjust the orientation of the seed-planting implement; 
regarding claim 6,
wherein the controller is further configured to generate a field map (gathered images per paras. 0033, 0038, 0040) based on the identified seedbed ridge;
regarding claim 7,
	wherein the controller is further configured to update a previously-generated field map based on the identified seedbed ridge (para. 0009);
regarding claim 9,
	wherein the sensor is positioned on a seed-planting implement (“sprayers” and “other implements” per para. 0003) such that the sensor has a field of view directed toward a location in front of the furrow-forming tool (Abstract, and throughout the disclosure); and
regarding claim 10,
wherein the sensor comprises at least one of a LIDAR sensor or a camera (14, 16). 

.

Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 11, Applicant argues Benson fails to teach a controller configured to “identify a seedbed ridge within the field based on data received from the sensor” and “determine a position of the furrow-forming tool relative to the identified seedbed ridge.” The examiner disagrees and contends the prior art controller (1808) possesses the claimed functionalities because it is configured to:
identify row locations (paras. 0011, 0012) within the field based on data (“images”) received from the sensor (14, 16), the row locations being seedbed ridges when the controller is used in combination with a plow (per para. 0003); and
determine a position of the furrow-forming tool (the plow tool used “when plowing a field” per para. 0003) relative to the identified row locations (paras. 0037, 0046).
	Regarding claims 1 and 11, Applicant argues Benson fails to teach a “furrow-forming tool.”  The examiner disagrees and notes a plow tool is necessary “when plowing a field” (para. 0003), the plow tool being a furrow-forming tool.  Additionally, the examiner directs Applicant’s attention to newly cited Peake et al. ‘017, which teaches expressly “plowed furrows” (para. 0016).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garner et al. (US Patent Application Publication No. 2011/0232554 A1), generally relates to the seed-planting implement recited in claims 1, 9, and 11.
Peake et al. (US Patent Application Publication No. 2013/0191017 A1), “plowed furrows” (para. 0016) generally relates to the furrow-forming tool recited in claims 1 and 11.
Grimm et al. (US Patent Application Publication No. 2013/0269578 A1), generally relates to the seed-planting implement recited in claims 1, 9, and 11.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671
/tmp/
14 March 2022